DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or suggest, "wherein the operation of producing the hybrid DFN-MP model includes operations comprising: ... ; establishing pressure-volume-temperature (PVT) properties for foam components; ... ; and producing upscaled absorption and wettability tables from the core-scale model; ... ; and controlling performance of the optimized foam-fluid-application scenario within a wellbore", in combination with the remaining claim elements as set forth in claim 1, and claims 2-7 depending therefrom.
The prior art does not disclose or suggest, "wherein producing the hybrid DFN-MP model includes operations comprising: ... ; establishing pressure-volume-temperature (PVT) properties for foam components; ... ; and producing upscaled absorption and wettability tables from the core-scale model; ... ; and controlling, using the processing device, performance of the optimized foam- fluid-application scenario within a wellbore", in combination with the remaining claim elements as set forth in claim 8, and claims 9-13 depending therefrom.
The prior art does not disclose or suggest, "wherein the operation of producing the hybrid DFN-MP model includes operations comprising: ... ; establishing pressure-volume-temperature (PVT) properties for foam components; ... ; and producing upscaled absorption and wettability tables from the core-scale model; ... ; and controlling performance of the optimized foam-fluid-application scenario within .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 1/13/21, with respect to the 101 rejection have been fully considered and are persuasive.  The 101 rejection has been withdrawn.  Regarding Applicant’s remarks on page 11 of the reply, Examiner agrees that the amendment overcomes the rejection, at least by integrating the abstract limitations into the practical application fluid application in a wellbore.

Applicant’s arguments, see remarks, filed 1/13/21, with respect to the art rejection have been fully considered and are persuasive.  The art rejection has been withdrawn.  Regarding Applicant’s remarks on page 12 of the reply, Examiner agrees that the amended claims are allowable.  Claims 4, 11, and 17 were only rejected under §101.  Applicant’s amendment incorporates the subject matter of claim 17 into independent claim 14, thus overcoming the previous art rejection.  The amendments only incorporate part of the subject matter of claims 4 and 11 into independent claims 1 and 8, respectively, thus presenting a new scope.  However, this amendment nonetheless also renders claims 1 and 8 allowable, because the prior art does not disclose or suggest this scope.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEOFFREY T EVANS/               Examiner, Art Unit 2852                                                                                                                                                                                         

/ROY Y YI/               Primary Examiner, Art Unit 2852